Third Division
March 12, 1997


L.J. KEEFE COMPANY, INC.                )    APPEAL FROM
                                        )    THE CIRCUIT COURT
     Plaintiff-Appellant,               )    COOK COUNTY.
                                        )
                                        )
     v.                                 )    No. 93 CH 7567
                                        )                
CHICAGO AND NORTHWESTERN                )    
TRANSPORTATION COMPANY,                 )    
COMMONWEALTH EDISON COMPANY,            )         
ALL UNKNOWN CLAIMANTS AND OWNERS,       )    
                                        )    THE HONORABLE,
     Defendants-Appellees.              )    NORMAN SANDS,
                                        )    JUDGE PRESIDING.
                                        

     PRESIDING JUSTICE COUSINS delivered the opinion of the
court:
     Plaintiff, L.J. Keefe Co., Inc. (Keefe), brought an action
against Chicago and Northwestern Transportation Company (C&NW)
and Commonwealth Edison Company (Commonwealth Edison) alleging a
mechanics' lien against the real property of defendant Chicago
and Northwestern Railway Company located at Illinois Route 14 and
Rohlwing Road, Palatine, Illinois.  Defendants denied that
plaintiff was entitled to claim a mechanics' lien.  Both
plaintiff and defendants filed cross-motions for summary
judgment.  The trial court granted defendants' motion and
plaintiff appealed. 
BACKGROUND
     C&NW is the owner of the railway tracks and of the real
estate underlying the tracks at Illinois Route 14 (Northwest
Highway) and Rohlwing Road in Palatine.  On or about January 14,
1960, C&NW and Commonwealth Edison entered into a certain master
license with C&NW as licensor and Commonwealth Edison as
licensee.  The agreement provided, in pertinent part, that
Commonwealth Edison was "licensed to construct, install and
maintain and use poles, wires, cables, conduits or other
transmission facilities together with necessary appurtenances for
the sole purpose of transmitting electric current along and
across the right of way and the property of the Railway Company
[C&NW]."
     In 1990, pursuant to the master license, Commonwealth Edison
was licensed to install 100 feet of 24-inch steel casing
containing six 5-inch plastic ducts and a 12KV circuit crossing
under the railroad's tracks and right-of-way. 
     Commonwealth Edison retained Guerra Construction Company
(Guerra) to perform various work in order to complete the
installation work at the project.  Guerra, in turn, retained
plaintiff to perform various tunnelling work such as the
installation of steel casing and pipe grouting.  Plaintiff
completed its portion of the work at the project on August 31,
1991.
     Plaintiff contended that the value of the work that it
furnished at the project was $105,044 and that this price was
agreed to by Guerra.  Plaintiff further contended that it has
only received payment in the amount of $46,580.86, leaving an
outstanding balance of 58,643.14 due.  Consequently, plaintiff
filed suit seeking damages in the amount of $60,408.50.
     On November 27, 1991, plaintiff served a subcontractor
notice of claim for lien upon C&NW and Commonwealth Edison.  On
December 26, 1991, plaintiff filed its subcontractor's notice and
claim for lien with the Cook County recorder of deeds.  Both
parties thereafter moved for summary judgment.    
     On September 13, 1995, the trial court granted defendants'
motion for summary judgment.  No court reporter was present at
the hearing and the court declined to make specific findings of
fact.  However, according to the parties' joint bystander report,
the only basis for the court's decision was that Keefe had not
satisfied the requirements of section 1 of the Illinois Mechanics
Lien Act, (70 ILCS 60/1 (West 1992)).  
     We affirm.
ANALYSIS
     Section 1 of the Illinois Mechanics Lien Act provides in
pertinent part:
          "Any person who shall by any contract or contracts,
     express or implied, or partly expressed or implied, with the
     owner of a lot or tract of land, or with one whom the owner
     has authorized or knowingly permitted to contract, to
     improve the lot or tract of land or to manage a structure
     thereon *** is known under this Act as a contractor, and has
     a lien upon the whole of such lot or tract of land ***." 770
     ILCS 60/1 (West 1992).
        The purpose of the Mechanics Lien Act is to permit a lien
upon premises where a benefit has been received by the owner and
where the value or condition of the property has been increased
or improved by the furnishing of labor and materials. First
Federal Savings & Loan Ass'n v. Connelly, 97 Ill. 2d 242, 246,
454 N.E.2d 314 (1983); see also D.M. Foley Co. v. North West
Federal Savings & Loan Ass'n, 122 Ill. App. 3d 411, 415, 461
N.E.2d 500 (1984); Colp v. First Baptist Church, 341 Ill. 73, 76-
77, 173 N.E. 67 (1930).  
     Plaintiff argues that it is entitled to the lien because
C&NW knowingly permitted plaintiff's work upon its land by 
knowingly permitting Guerra to contract for the improvement of
property.  Defendants, on the other hand, contend that plaintiff
does not satisfy the requirements of section 1 of the Act because
CN&W had no contract with Commonwealth Edison to improve a lot or
tract of land or to manage a structure thereon.  We agree.
     The issue in this case is whether a valid mechanics' lien
arises on a landowner's property when a subcontractor constructs
or installs apparatus for a contractor's sole benefit under a
license between the contractor and the owner.   As a matter of
first impression, we hold it does not.  
     Plaintiff argues that it is entitled to a mechanics' lien
under section 1 of the act because CN&W knew that plaintiff's
work was underway and failed to protest the work. Plaintiff
argues that "it is of absolutely no consequence whether this work
was for the sole use and benefit of Commonwealth Edison." 
Plaintiff's assertion is completely incorrect and bypasses the
basic premise of the Act.  As stated before, the underlying
theory of the Mechanics Lien Act is that landowners should pay
for beneficial improvements to their land that they encourage or
induce. Rasmussen v. Harper, 287 Ill. App. 404, 410, 5 N.E.2d
257, 260 (1936); Leveyfilm, Inc. v. Cosmopolitan Bank & Trust,
274 Ill. App. 3d 348, 352, 653 N.E.2d 875 (1995).
     In this case, it is quite evident that there was no contract
to improve a lot or tract of land.  Rather, Commonwealth Edison
was granted a license to construct apparatus for its own benefit,
not for the benefit of CN&W.  In deposition testimony, Robert
Seritella, the liability representative for Commonwealth Edison,
testified that no contract existed between the parties relative
to improvement of CN&W's land.  The installation of the 12KV
circuit was for the exclusive use and benefit of Commonwealth
Edison and was for the sole purpose of improving the voltage and
service continuity.  Seritella further testified that the
installation of the circuit did not enhance or increase the value
of CN&W's property.  Commonwealth Edison paid a one-time fee of
$2,500 in connection with the license for permission to construct
and maintain electric power under C&NW's property.  
     In its brief, plaintiff argues, in the alternative that C&NW
benefitted from annual rent derived from the master license and
from the efficient transmission of electric current for power and
communications.  However, in our view, such "benefits" are too
attenuated to fall within the purview of the Act.  In determining
whether the furnishing of materials in the construction of land
constitutes an improvement, the relevant inquiry is whether the
work performed has enhanced the value of the land to be charged
with the lien.  Watson v. Watson, 218 Ill. App. 3d 397, 399, 578
N.E.2d 275 (1991); D.M. Foley Co. v. North West Federal Savings & 
Loan Ass'n, 122 Ill. App. 3d at 415.  We find no indication in
the record that plaintiff's work enhanced the value of C&NW's
land.  Therefore, no lien could properly attach. 
     Accordingly, since there is no genuine issue of material
fact relative to whether there was a contract to improve the real
estate at issue, we therefore hold that the trial court properly
granted summary judgment to the defendants on this issue.
     Affirmed.
     GORDON and LEAVITT, JJ., concur.